                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

3M Company,                                        Case No. 3:20-CV-443

       Plaintiff,                                  Judge Thomas Rose

vs.                                                ANSWER AND 2ND AMENDED
                                                   THIRD-PARTY COMPLAINT
Premium Contractor Solution, LLC,

       Defendant/Third Party Plaintiff

vs.

HK Huatent Telecom Technology Co., Ltd.,
Flat/Rm. 1405 Luchy Cente
166 Wanchai Road
Wanchai, HK

Ying Kang
10a, Southlands Way,
Congresbury, Bristol, UK BS49 5BP

ROSE Europe GMBH,
Lyoner Str. 14
Frankfurt Am Main, Germany

Xiaoli Yang
6528 Longbranch St.
Eastvale, California 92880

Lawrence Group, Inc.
c/o Xiaoli Yang, Agent for Process
1910 S. Archibald Ave., Suite J
Ontario, California 91761

Dongguan Yousun Leather Technology Co. LTD,
Floor No. 4, No. 2, Xinweier Rd.
Shajiao District, Humen Town
Dongguan City, PRC




                                           1
Beijien Yangyuan Commerce and Trade Center
Room 110 No. 20 Building, No. 78 Shazikou R.
Dongcheng District
Beijing City, PRC

Dokeye Industry(HK) Co, LTD,
Room 3, 27 F HO King Commercial Centre No. 2-16,
Fa- Yuen Street, Mongkok, HK

Lianan Development Co. Ltd.
Room 103, Building NO. 319, Hua wei Rd.
Xiangzhou District, Zhuhai City, PRC

3M China Co., Ltd.
8 Xingyi Rd.
Hong Qiao, Changning District,
Shanghai, PRC

and

John Does, # 1-10

       Third-Party Defendants,

       Defendant, Premium Contractor Solution, LLC (hereafter PCS), for its Answer to

Plaintiff’s Complaint states as follows:

                                           First Defense

       1.     PCS admits this action pertains to 3M’s trademarks but denies all other

allegations contained in paragraph 1. of the Complaint.

       2.     PCS denies the allegations contained in paragraph 2. of the Complaint.

       3.     PCS denies the allegations contained in paragraph 3. of the Complaint.

       4.     PCS denies the allegations contained in paragraph 4. of the Complaint.

       5.     PCS admits the allegations contained in paragraph 5. of the Complaint.

       6.     PCS admits the allegations contained in paragraph 6. of the Complaint.

       7.     PCS denies the allegations contained in paragraph 7. of the Complaint.



                                             2
       8.     PCS denies the allegations contained in paragraph 8. of the Complaint.

       9.     PCS denies the allegations contained in paragraph 9. of the Complaint.

       10.    PCS denies the allegations contained in paragraph 10. of the Complaint.

       11.    PCS denies the allegations contained in paragraph 11. of the Complaint.

       12.    PCS makes no answer to the allegations contained in paragraph 12. of the

Complaint as those pertain to requested relief.

       13.    PCS makes no answer to the allegations contained in paragraph 13. of the

Complaint as those pertain to requested relief.

       14.    PCS makes no answer to the allegations contained in paragraph 14. of the

Complaint as those pertain to requested relief.

       15.    PCS lacks knowledge or information sufficient to form a belief as to the truth

of the averments contained in paragraph 15. and therefore denies same.

       16.    PCS lacks knowledge or information sufficient to form a belief as to the truth

of the averments contained in paragraph 16. and therefore denies same.

       17.    PCS lacks knowledge or information sufficient to form a belief as to the truth

of the averments contained in paragraph 17. and therefore denies same.

       18.    PCS lacks knowledge or information sufficient to form a belief as to the truth

of the averments contained in paragraph 18. and therefore denies same.

       19.    PCS lacks knowledge or information sufficient to form a belief as to the truth

of the averments contained in paragraph 19. and therefore denies same.

       20.    PCS lacks knowledge or information sufficient to form a belief as to the truth

of the averments contained in paragraph 20. and therefore denies same.




                                             3
       21.    PCS lacks knowledge or information sufficient to form a belief as to the truth

of the averments contained in paragraph 21. and therefore denies same.

       22.    PCS lacks knowledge or information sufficient to form a belief as to the truth

of the averments contained in paragraph 22. and therefore denies same.

       23.    PCS lacks knowledge or information sufficient to form a belief as to the truth

of the averments contained in paragraph 23. and therefore denies same.

       24.    PCS lacks knowledge or information sufficient to form a belief as to the truth

of the averments contained in paragraph 24. and therefore denies same.

       25.    PCS admits the allegations contained in paragraph 25. of the Complaint.

       26.    PCS admits that it has a website and advertises PPE for sale and denies all

other allegations contained in paragraph 26. of the Complaint.

       27.    PCS admits the allegations contained in paragraph 27. of the Complaint.

       28.    PCS admits the allegations contained in paragraph 28. of the Complaint.

       29.    PCS denies the allegations contained in paragraph 29. of the Complaint.

       30.    PCS admits the allegations contained in paragraph 30. of the Complaint.

       31.    PCS admits the allegations contained in paragraph 31. of the Complaint.

       32.    PCS lacks knowledge or information sufficient to form a belief as to the truth

of the averments contained in paragraph 32. and therefore denies same.

       33.    PCS lacks knowledge or information sufficient to form a belief as to the truth

of the averments contained in paragraph 33. and therefore denies same.

       34.    PCS lacks knowledge or information sufficient to form a belief as to the truth

of the averments contained in paragraph 34. and therefore denies same.




                                             4
      35.    PCS lacks knowledge or information sufficient to form a belief as to the truth

of the averments contained in paragraph 35. and therefore denies same.

      36.    PCS lacks knowledge or information sufficient to form a belief as to the truth

of the averments contained in paragraph 36. and therefore denies same.

      37.    PCS lacks knowledge or information sufficient to form a belief as to the truth

of the averments contained in paragraph 37. and therefore denies same.

      38.    PCS lacks knowledge or information sufficient to form a belief as to the truth

of the averments contained in paragraph 38. and therefore denies same.

      39.    PCS lacks knowledge or information sufficient to form a belief as to the truth

of the averments contained in paragraph 39. and therefore denies same.

      40.    PCS lacks knowledge or information sufficient to form a belief as to the truth

of the averments contained in paragraph 40. and therefore denies same.

      41.    PCS lacks knowledge or information sufficient to form a belief as to the truth

of the averments contained in paragraph 41. and therefore denies same.

      42.    PCS lacks knowledge or information sufficient to form a belief as to the truth

of the averments contained in paragraph 42. and therefore denies same.

      43.    PCS admits the allegations contained in paragraph 43. of the Complaint.

      44.    PCS lacks knowledge or information sufficient to form a belief as to the truth

of the averments contained in paragraph 44. and therefore denies same.

      45.    PCS lacks knowledge or information sufficient to form a belief as to the truth

of the averments contained in paragraph 45. and therefore denies same.

      46.    PCS lacks knowledge or information sufficient to form a belief as to the truth

of the averments contained in paragraph 46. and therefore denies same.



                                            5
        47.   PCS denies the allegations contained in paragraph 47. and therefore denies

same.

        48.   PCS denies the allegations contained in paragraph 48. and therefore denies

same.

        49.   PCS lacks knowledge or information sufficient to form a belief as to the truth

of the averments contained in paragraph 49. and therefore denies same.

        50.   PCS lacks knowledge or information sufficient to form a belief as to the truth

of the averments contained in paragraph 50. and therefore denies same.

        51.   PCS lacks knowledge or information sufficient to form a belief as to the truth

of the averments contained in paragraph 51. and therefore denies same.

        52.   PCS lacks knowledge or information sufficient to form a belief as to the truth

of the averments contained in paragraph 52. and therefore denies same.

        53.   PCS lacks knowledge or information sufficient to form a belief as to the truth

of the averments contained in paragraph 53. and therefore denies same.

        54.   PCS lacks knowledge or information sufficient to form a belief as to the truth

of the averments contained in paragraph 54. and therefore denies same.

        55.   PCS lacks knowledge or information sufficient to form a belief as to the truth

of the averments contained in paragraph 55. and therefore denies same.

        56.   PCS lacks knowledge or information sufficient to form a belief as to the truth

of the averments contained in paragraph 56. and therefore denies same.

        57.   PCS incorporates its preceding responses as necessary to respond to Plaintiff’s

incorporated averments.

        58.   PCS makes no answer to paragraph 58. as none is required.



                                             6
      59.    PCS denies the allegations contained in paragraph 59. of the Complaint.

      60.    PCS denies the allegations contained in paragraph 60. of the Complaint.

      61.    PCS denies the allegations contained in paragraph 61. of the Complaint.

      62.    PCS denies the allegations contained in paragraph 62. of the Complaint.

      63.    PCS denies the allegations contained in paragraph 63. of the Complaint.

      64.    PCS denies the allegations contained in paragraph 64. of the Complaint.

      65.    PCS denies the allegations contained in paragraph 65. of the Complaint.

      66.    PCS denies the allegations contained in paragraph 66. of the Complaint.

      67.    PCS denies the allegations contained in paragraph 67. of the Complaint.

      68.    PCS denies the allegations contained in paragraph 68. of the Complaint.

      69.    PCS denies the allegations contained in paragraph 69. of the Complaint.

      70.    PCS denies the allegations contained in paragraph 70. of the Complaint.

      71.    PCS denies the allegations contained in paragraph 71. of the Complaint.

      72.    PCS incorporates its preceding responses as necessary to respond to Plaintiff’s

incorporated averments.

      73.    PCS lacks knowledge or information sufficient to form a belief as to the truth

of the averments contained in paragraph 73. and therefore denies same.

      74.    PCS lacks knowledge or information sufficient to form a belief as to the truth

of the averments contained in paragraph 74. and therefore denies same.

      75.    PCS lacks knowledge or information sufficient to form a belief as to the truth

of the averments contained in paragraph 75. and therefore denies same.

      76.    PCS lacks knowledge or information sufficient to form a belief as to the truth

of the averments contained in paragraph 76. and therefore denies same.



                                            7
      77.    PCS lacks knowledge or information sufficient to form a belief as to the truth

of the averments contained in paragraph 77. and therefore denies same.

      78.    PCS denies the allegations contained in paragraph 78. of the Complaint.

      79.    PCS denies the allegations contained in paragraph 79. of the Complaint.

      80.    PCS denies the allegations contained in paragraph 80. of the Complaint.

      81.    PCS denies the allegations contained in paragraph 81. of the Complaint.

      82.    PCS denies the allegations contained in paragraph 82. of the Complaint.

      83.    PCS denies the allegations contained in paragraph 83. of the Complaint.

      84.    PCS denies the allegations contained in paragraph 84. of the Complaint.

      85.    PCS denies the allegations contained in paragraph 85. of the Complaint.

      86.    PCS denies the allegations contained in paragraph 86. of the Complaint.

      87.    PCS denies the allegations contained in paragraph 87. of the Complaint.

      88.    PCS denies the allegations contained in paragraph 88. of the Complaint.

      89.    PCS denies the allegations contained in paragraph 89. of the Complaint.

      90.    PCS incorporates its preceding responses as necessary to respond to Plaintiff’s

incorporated averments.

      91.    PCS denies the allegations contained in paragraph 91. of the Complaint.

      92.    PCS denies the allegations contained in paragraph 92. of the Complaint.

      93.    PCS denies the allegations contained in paragraph 93. of the Complaint.

      94.    PCS denies the allegations contained in paragraph 94. of the Complaint.

      95.    PCS denies the allegations contained in paragraph 95. of the Complaint.

      96.    PCS denies the allegations contained in paragraph 96. of the Complaint.

      97.    PCS denies the allegations contained in paragraph 97. of the Complaint.



                                            8
      98.    PCS incorporates its preceding responses as necessary to respond to Plaintiff’s

incorporated averments.

      99.    PCS denies the allegations contained in paragraph 99. of the Complaint.

      100.   PCS denies the allegations contained in paragraph 100. of the Complaint.

      101.   PCS denies the allegations contained in paragraph 101. of the Complaint.

      102.   PCS denies the allegations contained in paragraph 102. of the Complaint.

      103.   PCS denies the allegations contained in paragraph 103. of the Complaint.

      104.   PCS denies the allegations contained in paragraph 104. of the Complaint.

      105.   PCS denies the allegations contained in paragraph 105. of the Complaint.

      106.   PCS denies the allegations contained in paragraph 106. of the Complaint.

      107.   PCS denies the allegations contained in paragraph 107. of the Complaint.

      108.   PCS denies the allegations contained in paragraph 108. of the Complaint.

      109.   PCS incorporates its preceding responses as necessary to respond to Plaintiff’s

incorporated averments.

      110.   PCS denies the allegations contained in paragraph 110. of the Complaint.

      111.   PCS denies the allegations contained in paragraph 111. of the Complaint.

      112.   PCS denies the allegations contained in paragraph 112. of the Complaint.

      113.   PCS denies the allegations contained in paragraph 113. of the Complaint.

      114.   PCS denies the allegations contained in paragraph 114. of the Complaint.

      115.   PCS denies the allegations contained in paragraph 115. of the Complaint.

      116.   PCS incorporates its preceding responses as necessary to respond to Plaintiff’s

incorporated averments.

      117.   PCS denies the allegations contained in paragraph 117. of the Complaint.



                                            9
      118.   PCS denies the allegations contained in paragraph 118. of the Complaint.

      119.   PCS denies the allegations contained in paragraph 119. of the Complaint.

      120.   PCS denies the allegations contained in paragraph 120. of the Complaint.

      121.   PCS denies the allegations contained in paragraph 121. of the Complaint.

      122.   PCS denies the allegations contained in paragraph 122. of the Complaint.

      123.   PCS denies the allegations contained in paragraph 123. of the Complaint.

      124.   PCS denies the allegations contained in paragraph 124. of the Complaint.

      125.   PCS denies the allegations contained in paragraph 125. of the Complaint.

      126.   PCS denies the allegations contained in paragraph 126. of the Complaint.

      127.   PCS denies the allegations contained in paragraph 127. of the Complaint.

      128.   PCS denies the allegations contained in paragraph 128. of the Complaint.

      129.   PCS incorporates its preceding responses as necessary to respond to Plaintiff’s

incorporated averments.

      130.   PCS denies the allegations contained in paragraph 130. of the Complaint.

      131.   PCS denies the allegations contained in paragraph 131. of the Complaint.

      132.   PCS denies the allegations contained in paragraph 132. of the Complaint.

      133.   PCS denies the allegations contained in paragraph 133. of the Complaint.

      134.   PCS denies the allegations contained in paragraph 134. of the Complaint.

      135.   PCS denies the allegations contained in paragraph 135. of the Complaint.

      136.   PCS denies the allegations contained in paragraph 136. of the Complaint.

      137.   PCS denies the allegations contained in paragraph 137. of the Complaint.

                                         Second Defense

      138.   Plaintiff’s Complaint fails to state a claim upon which relief can be granted.



                                            10
                                          Third Defense

       139.   Plaintiff’s Complaint must be dismissed for failure to join necessary parties

under F.R.C.P. 19.

                                          Fourth Defense

       140.   Plaintiff’s claims are barred by the doctrine of estoppel.

                                           Fifth Defense

       141.   Plaintiff’s claims are barred by the doctrine of unclean hands.

                                           Sixth Defense

       142.   Plaintiff claims are barred by the doctrine of nominative fair use

                                         Seventh Defense

       143.   PCS reserves the right to plead additional defenses as they become known

through discovery.

       WHEREFORE, PCS having fully answered Plaintiff’s Complaint demands said

Complaint be dismissed and its costs herein expended.

                                      Third-Party Complaint

       PCS, for its Third-party Complaint against Third Party Defendants states as follows:

                                              Parties

       144.   PCS is a small, family-owned Ohio limited liability company with its principal

place of business in Montgomery County, Ohio. PCS’s normal business was interrupted in

March 2019 by the COVID-19 pandemic and PCS tried to adapt and stay in business by

converting operations and changing focus to the sales of PPE.

       145.   HK Huatent Telecom Technology Co., Ltd., is a business located in Wanchai,

Hong Kong in the Peoples Republic of China that sold masks to PCS.



                                             11
       146.   Ying Kang is an individual that resides in Bristol, UK.

       147.   ROSE Europe GMBH, is a business located in Frankfurt Am Main, Germany that

sold masks to Huatent Telecom Technology Co., Ltd. that were subsequently sold to PCS.

       148.   Xiaoli Yang is an individual that resides in Riverside County, California.

       149.   Lawrence Group, Inc., is a California corporation established and created

pursuant to the laws of California and recognized in records of the Secretary of State of

California.

       150.   Dongguan Yousun Leather Technology Co. Ltd. is a business located in

Dongguan in the People Republic of China that sold masks to ROSE Europe.

       151.   Beijien Yangyuan Commerce and Trade Center is a business located in Beijing

City in the Peoples Republic of China that sold masks to Dongguan Yousun Leather

Technology Co. Ltd.

       152.   Dokeye Industry (HK) Co., Ltd., is a business located in Mongkok, Hong Kong

in the Peoples Republic of China that sold masks to ROSE Europe.

       153.   Lianan Development Co. Ltd. is a business located in Xiangzhou District,

Zhuhai City in the Peoples Republic of China that sold masks to Dokeye Industry HK Co., Ltd.

       154.   3M China Co., Ltd., is a subsidiary and/or alter-ego of the Plaintiff 3M Company

located in Shanghai, China.

       155.   John Does, # 1-10, are individuals or businesses the names and addresses of

which are currently unknown to PCS despite reasonable efforts to determine their identities

that are liable in whole or in part for the damages sustained by PCS as herein alleged.

                                            Facts




                                             12
       156.   In July, 2020, PCS purchased masks from HK Huatent Telecom Technology Co.

Ltd., for resale in the United States. The Purchase Agreement is attached as Exhibit 1.

       157.   PCS paid approximately $2 Million for the masks.

       158.   The masks sold to PCS by HK Huatent Telecom Technology Co. Ltd., were

alleged to be genuine 3M Model No. 1860 N95 masks and were adorned with the 3M logo

and presented other distinctive characteristics specific to 3M products including, but not

limited to, color, size, shape, packaging, seals of authenticity, instructions, packaging

documents and trade-dress.

       159.   HK Huatent Telecom Technology Co., Ltd., had purchased the masks from

ROSE Europe, GMBH, which purchased the masks from Dokeye Industry (HK) Co., Ltd., and

those masks were originally supplied by Lianan Development Co. Ltd.

       160.   Yang King is a director of ROSE Europe, Gmbh, and she was personally

involved in the transaction of selling the masks to PCS and made express representations

that the masks were authentic including, without limitation, providing a Certificate of

Authorization that purported to prove that Dokeye Industry (HK) Co., Ltd., is an authorized

3M Company Distributor and an SGS Report that purported to prove that the masks were

authentic.

       161.   PCS relied on the representations of Yang King regarding the authenticity of

the masks and purchased the masks for resale based on her representations.

       162.   HK Huatent Telecom Technology Co., Ltd. also purchased masks from

Dongguan Yousun Leather Technology Co., Ltd., and those masks were originally supplied by

Beijien Yangyuan Commerce and Trade Center.




                                             13
       163.   In connection with the purchase of masks referenced above, PCS requested,

received and relied upon Certificates that purported to be prove that the original suppliers

were authorized 3M Distributors.

       164.   In connection with the purchase of masks referenced above, PCS was supplied

with and relied upon a report indicating the masks were genuine 3M products prepared by

SGS, S.A., a Swiss multinational company headquartered in Geneva, Switzerland, which

provides inspection, verification, testing and certification services.

       165.   Lawrence Group, Inc., and Xiaoli Yang intentionally and fraudulently offered

to sell counterfeit 3M masks to PCS and HK Huatent Telecom Technology Co., Ltd., while

falsely representing to PCS that the masks were authentic.

       166.   Lawrence Group, Inc., and Xiaoli Yang provided HK Huatent Telecom

Technology Co., Ltd., with a SGS report certifying the quality and authenticity of the masks.

       167.   Lawrence Group, Inc. and Xiaoli Yang have imported and sold over 3 million

counterfeit masks into the stream of commerce in the United States.

       168.   Representatives of 3M China Co., Ltd., were involved in the manufacturing and

distribution of the masks at issue.

       169.   As a result, the conduct of the Third-Party Defendants and subsequent seizure

of the masks ordered by this Court, PCS has lost nearly $2 Million in inventory and has had

its business reputation severely damaged.

       170.   PCS has invested substantial time and resources in developing relationships

with its customers.




                                              14
       171.   The introduction of fake and/or counterfeit 3M products into the stream of

commerce by Third-Party Defendants have caused PCS to sustain damages well in excess of

$2 Million.

                              First Cause of Action – 15 USC §1125

       172.   PCS incorporates the preceding allegations by reference.

       173.   Third-Party Defendants, individually or in concert with each other, in

connection with the commercial transaction with PCS have used words, terms, names,

symbols, and devices, and a combination thereof, a false designation of origin, false or

misleading description of fact, or false or misleading representation of facts that was likely

to cause confusion, or to cause mistake, or to deceive as to the affiliation, connection, or

association of Third-Party Defendants with the 3M Company, or as to the origin, sponsorship,

or approval of the masks at issue in this case by another PCS.

       174.   Third-party Defendants are liable to PCS pursuant to 15 USC §1125.

       175.   PCS is entitled to all damages available under 15 USC §1117.

                            Second Cause of Action – ORC Chap. 4165

       176.   PCS incorporates the preceding allegations by reference.

       177.   Third-Party Defendants have engaged in Deceptive Trade Practices as defined

in R.C. § 4165.02 by passing off the masks at issue as genuine 3M products.

       178.   PCS has been damaged by Third-Party Defendants’ violation of the Deceptive

Trade Practices

       179.   PCS is entitled to all damages available under R.C. §4165.03

                          Third Cause of Action – Common Law Fraud

       180.   PCS incorporates the preceding allegations by reference.



                                             15
       181.   Third-Party Defendants represented to PCS that they were authorized by 3M

to sell 3M products including the masks at issue.

       182.   Third-Party Defendants represented that the masks at issue were authentic

3M 1860 N95 Masks.

       183.   If the masks are counterfeit and/or the Third-Party Defendants are not

authorized to sell 3M products, then the Third-Party Defendants have made fraudulent

misrepresentations upon which PCS has justifiably relied.

       184.   Third-Party      Defendants      made   the   aforementioned      fraudulent

misrepresentations willfully and maliciously.

       185.   As a result of PCS justifiable reliance on Third-Party Defendants’ fraudulent

misrepresentations, PCS suffered economic damages in an amount to be proven at trial but

believed to be well in excess of $2 Million.

                            Fourth Cause of Action – Breach of Contract

       186.   PCS incorporates the preceding allegations by reference.

       187.   On or about July 15, 2020, PCS contracted with HK Huatent Telecom

Technology Co., Ltd., for the purchase of 3M Model No. 1860 N95 masks. See attached Ex. 1.

       188.   If the masks at issue in this case are not genuine 3M Model No. 1860 N95

masks, then HK Huatent Telecom Technology Co., Ltd. has breached the contract and PCS has

sustained economic damages in an amount to be proven at trial but believed to be well in

excess of $2 Million.

         Fifth Cause of Action – Tortious Interference with Contractual Relationship

       189.   PCS incorporates the preceding allegations by reference.




                                               16
        190.    Third-Party Defendants had knowledge of PCS’s contractual relationship with

its customers for the sale of 3M Model No. 1860 N95 masks.

        191.    Third-Party Defendants tortiously interfered in PCS contractual relationship

with its customers by selling PCS the counterfeit masks at issue.

        192.    As a direct and proximate result of Third-Party Defendants’ tortious

interference with PCS contractual relationships, PCS has sustained economic damages in an

amount to be proven at trial but believed to be well in excess of $2 Million.

                               Sixth Cause of Action – Civil Conspiracy1

        193.    PCS incorporates the preceding allegations by reference.

        194.    The introduction of fraudulent and/or counterfeit products into the stream of

commerce by Third-Party Defendants while fraudulent representing themselves to be

authorized 3M distributors is a malicious civil conspiracy intended to damage and defraud

downstream retailers and end users.

        195.    Third-Party Defendants have engaged in a malicious civil conspiracy as

outlined above and, as a result, they have injured PCS in a way they could not if acting alone.

        196.    As a direct and proximate result of Third-Party Defendants’ malicious civil

conspiracy PCS has sustained economic damages in an amount to be proven at trial but

believed to be well in excess of $2 Million.

                Seventh Cause of Action – 9 USC §4/Order Compelling Arbitration

        197.    PCS incorporates the preceding allegations by reference.




1 See Kent v. Transamerica Premium Insurance Company, 72 Ohio St.3d 415, 650 N.E.2d 863, 1995-Ohio-61

(1995)


                                                  17
       198.     Article 7 of the contract between PCS and HK Huatent Telecom Technology Co.,

Ltd., provides for mandatory arbitration of any dispute or claim arising out of or relating to

the contract.

       199.     By filing this Answer and Third-Party Complaint, PCS does not waive and

expressly preserves its rights to pursue arbitration of the claims presented herein.

       200.     By separate Motion, PCS may seek an Order staying these proceedings and

compelling arbitration.

       WHEREFORE, demands judgment against Third-Party Defendants for compensatory,

consequential, special and punitive damages, attorneys’ fees, costs of this action, an order

compelling arbitration, injunctive relief and such other relief as this Court deems just.

                                                   Respectfully submitted,


                                                   /s/ Zachary Gottesman
                                                   Zachary Gottesman (0058675)
                                                   Trial Attorney for the Defendant
                                                   Gottesman & Associates, LLC
                                                   404 East 12th Street, First Floor
                                                   Cincinnati, Ohio 45202
                                                   T: 513/651-2121
                                                   F: 513/651-2131
                                                   zg@zgottesmanlaw.com


                                                   /s/ Robert J. Thumann
                                                   Robert J. Thumann (0074975)
                                                   Crehan & Thumann, LLC
                                                   Attorney for the Defendant
                                                   404 East 12th St., Second Floor
                                                   Cincinnati, Ohio 45202
                                                   T: 513/381-5050
                                                   F: 513/381-1700
                                                   Thumann@ctlawcincinnati.com




                                              18
                                    Certificate of Service

       I hereby certify that on January 30, 2021, a true and accurate copy of the foregoing

pleading was filed electronically. Notice of this filing will be sent to all parties by operation

of the Court’s electronic filing system and copies will be emailed to those parties who are not

served via the Court’s electronic filing system. If appropriate, copies will be served on the

Parties and/or their counsel of record as required by the FRCP. Parties may access this filing

through the Court’s system.


                                                    /s/ Zachary Gottesman
                                                    Zachary Gottesman (0058675)
                                                    Trial Attorney for the Defendant




                                               19
